Title: To John Adams from Harriet Temple, 10 August 1776
From: Temple, Harriet
To: Adams, John


     
      Sir
      Ten Hills August the 10th. 1776
     
     In May last, I took the liberty of writing to Mr. Hancock President of the Continental Congress, and inform’d him of the distrest Situation which myself, and large family are reduced to, by the destroying hand of desolation and War, and having received no answer from Mr. Hancock, am doubtfull whither my letter reach’d him, will you therefore permit me Sir, (which I am Induced to thro. the advice of Mr. Temples, and my Good friend, Colonel Warren, and the Benevolent, and humain, Charactofr, which you so Justly Sustain, amongst all Ranks of People) to beg the favor of you, through your Influence, with the other Worthy members, of the Congress, to procure me some relief, in my present Emergency, I have been inform’d that many Persons, in this Province have been paid for thier Trees as Cord Wood, may I not hope for this Indulgence Sir; Altho, the Value of the Trees, as Cord Wood, will by no means be adequit to their loss on the farm, yet it will be a great help to me, in my present distrest Situation, without Money, and without friends, most of my friends being fled to Halifax, as well as the Gentleman, on whom Mr. Temple, left me a Credit, so that I have no Conections left behind that can releive me, till Mr. Temple arrives which is rendered uncertain, if not impossible, by means of the present War, which will I hope plead my excuse for the liberty I now take in troubling you with my domestick affairs, at a time when I know your whole time, and thoughts, are most importunately engag’d. The enclosed Coppy of my letter, to Mr. Hancock, will give you, a particular account of the great losses, which my good Mr. Temple, has sustain’d in this unhappy War, therefore, I will not here trouble you with a reppition of them.
     Give me leave Sir, which I most sincerely do, to Congratulate you, on your Good Ladys, recovery from the small Pox, I did myself the Honor of paying her a Visit, a few days before I left Boston, and had the pleasure of finding her perfectly well, and in good Spirits. I am with great Esteem Sir your obedient Humble Servt.
     
      Harriet Temple
     
    